Citation Nr: 0529285	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  01-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat






INTRODUCTION

The veteran had active military service from January 1961 to 
December 1963.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision and was remanded in September 2003.


FINDINGS OF FACT

1.  By a December 1999 rating decision, the RO granted 
service connection for a psychiatric disability and assigned 
an initial 50 percent rating; the veteran perfected an appeal 
on this claim.  

2.  By an August 2005 rating decision, the RO granted 
entitlement to a total rating based on individual 
unemployability (TDIU); in an August 2005 supplemental 
statement of the case, the RO confirmed the 50 percent rating 
for a psychiatric disability.

3.  In an August 2005 document, the veteran indicated in 
writing that he wanted to withdraw his appeal; this request 
to withdraw the appeal was received by the Board prior to the 
promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an initial 
rating in excess of 50 percent for a psychiatric disability 
have been met and the veteran's appeal is dismissed without 
prejudice.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal 
may be withdrawn in writing at any time prior to the 
promulgation of a decision by the Board.  Withdrawal may be 
made by the appellant or by his representative.  38 C.F.R. 
§ 20.204.  

By a December 1999 rating decision, the RO granted service 
connection for a psychiatric disability and assigned an 
initial 50 percent rating.  The veteran perfected an appeal 
on this claim.  In an August 2005 supplemental statement of 
the case, the RO confirmed the 50 percent rating for a 
psychiatric disability, but by an August 2005 rating 
decision, it also granted entitlement to a TDIU.  In any 
case, in August 2005 the veteran indicated in writing that he 
wanted to withdraw his appeal concerning a psychiatric 
disability.  This request to withdraw was made prior to the 
promulgation of a Board decision.  

As a result of this withdrawal, no allegations of error of 
fact or law concerning the claim for initial rating in excess 
of 50 percent for a psychiatric disability remain before the 
Board.  Consequently, the veteran's appeal is dismissed 
without prejudice.

ORDER

The claim for an initial rating in excess of 50 percent for a 
psychiatric disability is dismissed without prejudice.  




	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


